DETAILED ACTION
This is a response to the Amendment to Application # 16/685,150 filed on March 22, 2021 in which claims 1, 6, 8, and 15 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 1-6, 8-18, and 20 are rejected for non-statutory double patenting and claims 1-20 are rejected under 35 U.S.C. § 103.

Claim Objections
Claims 1-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 15 is the least restrictive claim of the independent claims. Appropriate correction is required. The Examiner notes that this objection will be held in abeyance on request.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,482,170 in view of X. Lu, J. Z. Wang and C. L. Giles, International Conference on Semantic Computing (ICSC 2007), Irvine, CA, USA, 2007, pp. 559-568, doi: 10.1109/ICSC.2007.47.
Although the claims at issue are not identical, they are not patentably distinct from each other because each previous limitation of independent claims 1, 8, and 15 of the present application is either explicitly or implicitly incorporated entirely in independent claims 1, 8, and 15 of U.S. Patent 10,482,170. Further, each newly amended limitation was notoriously well known in the art for the reasons discussed in the rejection bellow. Although claims 1, 8, and 15 of U.S. Patent 10,482,170 contain limitations not present in claims 1, 8, and 15 of the present claims, omission of an element and its function is obvious if the function of the element is not desired. See MPEP § 2144.04(II)(A) and Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). Here, the fact that Applicant chose to leave out this missing elements shows that those elements and their functions are not desired. Further, dependent claims 2-6, 9-14, 16-18, and 20 of the present application wholly correspond to claimed features included in claims 1-20 of U.S. Patent 10,482,170. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are 

Claims 1, 2, 5-9, 11-13, 15, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Barrus, US Publication 2013/0238965 in view of Dattilo et al., US Publication 2008/0273227 (hereinafter Dattilo), as applied to the instant claims, in further view of X. Lu, J. Z. Wang and C. L. Giles, “Intelligent Parsing of Scanned Volumes for Web Based Archives,” International Conference on Semantic Computing (ICSC 2007), Irvine, CA, USA, 2007, pp. 559-568, doi: 10.1109/ICSC.2007.47 (hereinafter Lu).

Regarding claim 1, Barrus discloses one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, performs a method of presenting a user interface for verifying automatically recognized information, the method comprising the steps of “receiving a form image of a form.” (Barrus ¶ 34). Additionally, Barrus discloses “the form including a plurality of values and a corresponding plurality of labels for the plurality of values.” (Barrus Figs. 4A-4C). Further, Barrus discloses “identifying a plurality of regions of the form image corresponding to the plurality of values, wherein each region of the form image contains an image of a value and a label corresponding to the region.” (Barrus ¶ 51 and Figs. 4A-4C). Moreover, Barrus discloses “for each of the plurality of regions, perform recognition of the value and the label for the region to obtain a recognized value for the region and a recognized label for the region.” (Barrus ¶¶ 51 and 68). The examiner notes that the statement that the recognition is “to obtain a recognized value of the region and a recognized label of the region” appears to be a recitation of the intended use of the recognition step. Likewise, Barrus discloses “determining a plurality of bounding boxes corresponding to the plurality of regions of the form image.” (Barrus ¶ 54). Barrus also discloses “comparing the recognized value for the region with the form image; determining if the recognized value is correct based on the comparison” (Barrus ¶ 62) by determining if the bounding box of the recognized value matches (i.e., a comparison is performed) the position of the field bounding box (i.e., the region of the form image) to determine if the recognized value belongs within the field (i.e., is correct). In addition, Barrus discloses “determining a needed value based on the comparison.” (Barrus ¶ 54, final sentence). Furthermore, Barrus discloses “identifying a region of the plurality of regions of the form image corresponding to the needed value” (Barrus ¶ 54) where the fetched values are “needed.” Finally, Barrus discloses “presenting a user interface to the user comprising: the identified region of the form image corresponding to the needed value; a recognized value for the identified region.” (Barrus ¶ 59). 
Barrus does not appear to explicitly disclose “wherein each bounding box comprises coordinate information corresponding to each region of the form image, wherein the coordinate information for each bounding box is associated with the recognized value and the recognized label for the region” or “presenting a user interface to the user comprising: … a first control allowing the user to accept the recognized value.”
However, Dattilo discloses “presenting a user interface to the user comprising: … a first control allowing the user to accept the recognized value” (Dattilo ¶ 25) by saving the recognized values.
Barrus and Dattilo are analogous art because they are from the “same field of endeavor,” namely that of electronic processing of forms. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barrus and Dattilo before him or her to modify the user interface of Barrus to include the first control of Dattilo.


The combination of Barrus and Dattilo does not appear to explicitly disclose “wherein each bounding box comprises coordinate information corresponding to each region of the form image, wherein the coordinate information for each bounding box is associated with the recognized value and the recognized label for the region.”
However, Lu discloses a form scanning method that generates a bounding box for each region including the steps of “wherein each bounding box comprises coordinate information corresponding to each region of the form image” (Lu 560, § 1, Introduction) by disclosing that bounding box coordinates for every word (i.e., region) are stored according to the DjVu XML format. Additionally, Lu discloses “wherein the coordinate information for each bounding box is associated with the recognized value and the recognized label for the region” (Lu 560, § 1, Introduction and 561, § 3, Overview) by disclosing that the text value is stored with the bounding box (Lu 560, § 1, Introduction) and that metadata labels are assigned to the values (Lu 561 § 3, Overview). Because the coordinates are stored with the bounding box information, each of these elements is associated with each other. 
Barrus, Dattilo, and Lu are analogous art because they are from the “same field of endeavor,” namely that of form scanning. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barrus, Dattilo, and Lu before him or her to modify the bounding boxes of Barrus and Dattilo to include the associated information of Lu.
The motivation for doing so would have been that such associated information allows the data to be managed easily and more efficiently and provides users with more effective access to the data. (Lu 559, § 1 Introduction).

Regarding claim 2, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu discloses “wherein the user interface further comprises: a recognized label for the identified region.” (Dattilo ¶ 21). Further, the combination of Barrus, Dattilo, and Lu discloses “a second control allowing the user to reject the recognized value” (Dattilo ¶ 22) by providing a control to erase the value. Moreover, the combination of Barrus, Dattilo, and Lu discloses “a third control allowing the user to edit the identified region; and a fourth control allowing the user to edit the recognized label” (Dattilo ¶ 28) by providing a control to correct (i.e., edit) any region of the form, which would include the identified region and the label.

Regarding claim 5, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu discloses “wherein the step of performing recognition of the value for the region and the label for the region comprises using optical character recognition to determine at least one of the value for the region and the label for the region.” (Barrus ¶ 78). Further, the combination of Barrus, Dattilo, and Lu discloses “wherein the determination if the value is correct is based at least in part on the recognized label for the region” (Barrus ¶ 78) where the determination is partially based on a dictionary match of the label. 

Regarding claim 6, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu discloses “wherein the step of performing recognition of the value for the region and the label for the where the description is the metadata comprising the label.

Regarding claim 7, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu discloses “wherein the identified region of the form corresponding to the needed region is presented with a surrounding portion of the form image.” (Barrus ¶ 54). Further, the combination of Barrus, Dattilo, and Lu discloses “wherein the identified region is identified by pattern matching.” (Barrus ¶ 78).

Regarding claim 8, Barrus discloses a method of presenting a user interface for verifying recognized information, comprising the steps of “receiving a form image of a form.” (Barrus ¶34). Additionally, Barrus discloses “the form including plurality of values and a corresponding plurality of descriptions for the plurality of values.” (Barrus Figs. 4A-4C). Further, Barrus discloses “identifying a plurality of regions of the form image corresponding to the plurality of values, wherein each region of the form image contains an image of a value and a description corresponding to the region” (Barrus ¶ 51 and Figs. 4A-4C) where the label is a description corresponding to the region. Moreover, Barrus discloses “performing recognition of the value and the description for the region to obtain a recognized value for the region and a recognized description for the region.” (Barrus ¶¶ 51 and 68). Likewise, Barrus discloses “determining a plurality of bounding boxes corresponding to the plurality of regions of the form image.” (Barrus ¶ 54). Barrus also discloses “comparing the recognized value for the region with the form image; determining if the recognized value is correct or incorrect based on the comparison” (Barrus ¶ 62) by determining if the bounding box of the recognized value matches (i.e., compares) the position of the field bounding box (i.e., the region of the form image) to determine if the recognized value belongs within the field (i.e., is correct). In addition, Barrus discloses “determining a needed where the fetched values are “needed.” Finally, Barrus discloses “presenting a user interface to the user comprising: the identified region of the form image corresponding to the needed value; a recognized value for the identified region; a recognized description for the identified region.” (Barrus ¶ 59).
Barrus does not appear to explicitly disclose “wherein each bounding box comprises coordinate information corresponding to each region of the form image, wherein the coordinate information for a bounding box of the plurality of bounding boxes is associated with the recognized value and the recognized description for the region” or “presenting a user interface to the user comprising: … a first control allowing the user to accept the recognized value.”
However, Dattilo discloses “presenting a user interface to the user comprising: … a first control allowing the user to accept the recognized value” (Dattilo ¶ 25) by saving the recognized values.
Barrus and Dattilo are analogous art because they are from the “same field of endeavor,” namely that of electronic processing of forms. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barrus and Dattilo before him or her to modify the user interface of Barrus to include the first control of Dattilo.
The motivation for doing so would have been to provide a system to allow a user to make corrections to the determined data. 

The combination of Barrus and Dattilo does not appear to explicitly disclose “wherein each bounding box comprises coordinate information corresponding to each region of the form image, 
However, Lu discloses a form scanning method that generates a bounding box for each region including the steps of “wherein each bounding box comprises coordinate information corresponding to each region of the form image” (Lu 560, § 1, Introduction) by disclosing that bounding box coordinates for every word (i.e., region) are stored according to the DjVu XML format. Additionally, Lu discloses “wherein the coordinate information for a bounding box of the plurality of bounding boxes is associated with the recognized value and the recognized description for the region” (Lu 560, § 1, Introduction and 561, § 3, Overview) by disclosing that the text value is stored with the bounding box (Lu 560, § 1, Introduction) and that metadata labels are assigned to the values (Lu 561 § 3, Overview). Because the coordinates are stored with the bounding box information, each of these elements is associated with each other. 
Barrus, Dattilo, and Lu are analogous art because they are from the “same field of endeavor,” namely that of form scanning. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barrus, Dattilo, and Lu before him or her to modify the bounding boxes of Barrus and Dattilo to include the associated information of Lu.
The motivation for doing so would have been that such associated information allows the data to be managed easily and more efficiently and provides users with more effective access to the data. (Lu 559, § 1 Introduction).

Regarding claim 9, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 8 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu discloses “further comprising the step of presenting via the user interface a second control allowing the by providing a control to correct (i.e., edit) any region of the form, which would include the identified region and the description.

Regarding claim 11, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 8 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu discloses “further comprising the steps of presenting, in the user interface: a second control allowing the user to reject the recognized value” (Dattilo ¶ 22) by providing a control to erase the value. Further, the combination of Barrus, Dattilo, and Lu discloses “a third control allowing the user to provide a corrected value for the identified region.” (Dattilo ¶ 28).

Regarding claim 12, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 8 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu discloses “further comprising the steps of presenting, in the user interface: a second control allowing the user to reject the identified region” (Dattilo ¶ 22) by providing a control to erase the value. Further, the combination of Barrus, Dattilo, and Lu discloses “a third control allowing the user to provide a corrected region of the form image corresponding to the needed value.” (Dattilo ¶ 28).

Regarding claim 13, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 12 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu discloses “further comprising the steps of presenting, in the user interface: a recognized value for the corrected region; and a fourth control allowing the user to accept the recognized value for the corrected region as correct” by teaching that these steps are performed for the original value for the reasons discussed above and because this limitation merely requires repeating the previous steps for the new value, one of ordinary skill in the art would have recognized that such process could easily be repeated.

Regarding claim 15, Barrus discloses one or more computer-readable media storing computer-executable instructions that, when executed perform a method of presenting a user interface for verifying automatically recognized information, the method comprising the steps of “identifying a plurality of regions of a form image of a form, wherein the form includes a plurality of values.” (Barrus ¶ 51 and Figs. 4A-4C). Additionally, Barrus discloses “wherein each region of the plurality of regions corresponds to a value of the plurality of values.” (Barrus Figs. 4A-4C). Further, Barrus discloses “wherein the plurality of values corresponds to at least one of a plurality of labels and a plurality of descriptions.” (Barrus Figs. 4A-4C). Moreover, Barrus discloses “wherein each region of the form image contains an image of a value and at least one of a label and a description corresponding to the region.” (Barrus ¶ 51 and Figs. 4A-4C). Likewise, Barrus discloses “performing automatic recognition of the plurality of regions of the form image to obtain automatically recognized values.” (Barrus ¶¶ 51 and 68). The examiner notes that the statement that the recognition is “to obtain a recognized value of the region and a recognized label of the region” appears to be a recitation of the intended use of the recognition step. Barrus also discloses “determining a plurality of bounding boxes, each bounding box corresponding to each region of the plurality of regions of the form image.” (Barrus ¶ 54). In addition, Barrus discloses “determining a needed value from a comparison of the form image and the automatically recognized values.” (Barrus ¶ 54, final sentence). Furthermore, Barrus discloses “identifying a region of the plurality of regions of the form image corresponding to the needed value” (Barrus ¶ 54) where the fetched values are “needed.” Finally, Barrus discloses “presenting a user interface to the user comprising: the identified region of the form image corresponding to the needed value; an automatically recognized value for the identified region.” (Barrus ¶ 59). 

However, Dattilo discloses “presenting a user interface to the user comprising: … a first control allowing the user to accept the automatically recognized value” (Dattilo ¶ 25) by saving the recognized values.
Barrus and Dattilo are analogous art because they are from the “same field of endeavor,” namely that of electronic processing of forms. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barrus and Dattilo before him or her to modify the user interface of Barrus to include the first control of Dattilo.
The motivation for doing so would have been to provide a system to allow a user to make corrections to the determined data. 

The combination of Barrus and Dattilo does not appear to explicitly disclose “wherein each bounding box comprises coordinate information corresponding to each region of the form image, wherein the coordinate information for each bounding box is associated with the automatically recognized values.”
However, Lu discloses a form scanning method that generates a bounding box for each region including the steps of “wherein each bounding box comprises coordinate information corresponding to each region of the form image” (Lu 560, § 1, Introduction) by disclosing that bounding box coordinates for every word (i.e., region) are stored according to the DjVu XML format. Additionally, Lu discloses by disclosing that the text value is stored with the bounding box (Lu 560, § 1, Introduction) and that metadata labels are assigned automatically to the values (Lu 561 § 3, Overview). Because the coordinates are stored with the bounding box information, each of these elements is associated with each other. 
Barrus, Dattilo, and Lu are analogous art because they are from the “same field of endeavor,” namely that of form scanning. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barrus, Dattilo, and Lu before him or her to modify the bounding boxes of Barrus and Dattilo to include the associated information of Lu.
The motivation for doing so would have been that such associated information allows the data to be managed easily and more efficiently and provides users with more effective access to the data. (Lu 559, § 1 Introduction).

Regarding claim 17, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu discloses “presenting in the user interface a third control allowing the user to provide a corrected region of the form image corresponding to the needed value.” (Dattilo ¶ 28).

Regarding claim 18, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 17 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu discloses “presenting, in the user interface: an automatically recognized value for the corrected region; and a fourth control allowing the user to accept the automatically recognized value for the corrected region as correct.” (Dattilo ¶ 28).

Regarding claim 19, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu discloses “presenting, in the user interface, a recognized label for the automatically identified value.” (Barrus Figs. 4A-4C). Further, the combination of Barrus, Dattilo, and Lu discloses “wherein the comparison is based at least in part on pattern matching between the recognized label and the form image.” (Barrus ¶ 78).

Regarding claim 20, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu discloses “wherein the method further comprises the step of presenting, in the user interface, an automatically recognized description for the automatically recognized value.” (Barrus ¶ 51 and Figs. 4A-4C).

Claims 3, 4, 10, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Barrus in view of Dattilo and Lu as applied to claims 1, 9, and 15 above, and further in view of Zuverink et al., US Publication 2008/0082909 (hereinafter Zuverink).

Regarding claim 3, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu discloses “wherein the user interface further comprises: a second control allowing the user to reject the identified region” (Dattilo ¶ 22) by providing a control to erase the value. Further, the combination of Barrus, Dattilo, and Lu discloses “a third control allowing the user to provide the needed value in a … region of the form image.” (Dattilo ¶ 28).

However, Zuverink discloses an electronic form including an identified region may be magnified (Zuverink ¶ 23 and Fig. 2) by automatically orienting the magnifier to a field. One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Zuverink was combined with Barrus, Dattilo, and Lu, the magnified region of Zuverink would be used on the region of Barrus, Dattilo, and Lu. Thus, the combination of Barrus, Dattilo, Lu, and Zuverink at least teaches and/or suggests the claimed limitation “a third control allowing the user to provide the needed value in a magnified region of the form image,” rendering it obvious.
Barrus, Dattilo, Lu, and Zuverink are analogous art because they are from the “same field of endeavor,” namely that of electronic forms. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barrus, Dattilo, Lu, and Zuverink before him or her to modify the form of Barrus, Dattilo, and Lu to include the automatic identification and magnification of Zuverink.
The motivation for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Barrus, Dattilo, and Lu teaches the “base device” for automatically verifying information in a form. Further, Zuverink teaches the “known technique” for automatically magnifying identified form regions that is applicable to the base device of Barrus, Dattilo, and Lu. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

claim 4, the combination of Barrus, Dattilo, Lu, and Zuverink discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, Lu, and Zuverink at least teaches and/or suggests the claimed limitation “perform automatic recognition of a value for the corrected region; and present, in the user interface: the automatically recognized value for the corrected region; and a fourth control allowing the user to accept the automatically recognized value for the corrected region as correct” by teaching that these steps are performed for the original value for the reasons discussed above and because this limitation merely requires repeating the previous steps for the new value, one of ordinary skill in the art would have recognized that such process could easily be repeated.

Regarding claim 10, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu discloses “presenting, via the user interface: the identified label for the region.” (Barrus ¶ 59). Further, the combination of Barrus, Dattilo, and Lu discloses “wherein the identified region is identified based at least in part on an identified label for the region.” (Barrus ¶ 69).
The combination of Barrus, Dattilo, and Lu does not appear to explicitly disclose “wherein the identified region is magnified.”
However, Zuverink discloses an electronic form “wherein the identified region is magnified” (Zuverink ¶ 23 and Fig. 2) by automatically orienting the magnifier to a field. 
Barrus, Dattilo, Lu, and Zuverink are analogous art because they are from the “same field of endeavor,” namely that of electronic forms. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barrus, Dattilo, Lu, and Zuverink before him or her to 
The motivation for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Barrus, Dattilo, and Lu teaches the “base device” for automatically verifying information in a form. Further, Zuverink teaches the “known technique” for automatically magnifying identified form regions that is applicable to the base device of Barrus, Dattilo, and Lu. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 16, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu discloses “presenting, in the user interface: a second control allowing the user to reject the automatically recognized value” (Dattilo ¶ 22) by providing a control to erase the value. Further, the combination of Barrus, Dattilo, and Lu discloses “a third control allowing the user to edit the corrected region of the form image corresponding to the needed value.” (Dattilo ¶ 28).
The combination of Barrus, Dattilo, and Lu does not appear to explicitly disclose “wherein the automatically recognized value is presented as a magnified callout.”
However, Zuverink discloses an electronic form “wherein the automatically recognized value is presented as a magnified callout” (Zuverink ¶ 23 and Fig. 2) by automatically orienting the magnifier (i.e., a callout) to a field. 
Barrus, Dattilo, Lu, and Zuverink are analogous art because they are from the “same field of endeavor,” namely that of electronic forms. 

The motivation for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Barrus, Dattilo, and Lu teaches the “base device” for automatically verifying information in a form. Further, Zuverink teaches the “known technique” for automatically magnifying identified form regions that is applicable to the base device of Barrus, Dattilo, and Lu. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Barrus in view of Dattilo and Lu as applied to claim 8 above, and further in view of Padgett et al., US Publication 2011/0131479 (hereinafter Padgett).

Regarding claim 14, the combination of Barrus, Dattilo, and Lu discloses the limitations contained in parent claim 8 for the reasons discussed above. In addition, the combination of Barrus, Dattilo, and Lu does not appear to explicitly disclose “wherein the identified region is presented as an emphasized region in the form image.”
However, Padgett discloses a form “wherein the identified region is presented as an emphasized region in the form image” (Padgett ¶ 19) by emphasizing the region with a highlight.
Barrus, Dattilo, Lu, and Padgett are analogous art because they are from the “same field of endeavor,” namely that of electronic form systems. 

The motivation for doing so would have been to allow the user to quickly distinguish the selected field visually. 

Response to Arguments
Applicant’s arguments filed March 22, 2021, with respect to the request to hold the objection to claims 1-20 and the double patenting rejection of claims 1-6, 8-18, and 20 in abeyance (Remarks 12) have been fully considered and is granted. 

Applicant’s arguments filed March 22, 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 (Remarks 13, 16) due to the newly provided amendments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Barrus, Dattilo, and Lu.

Applicant's remaining arguments filed March 22, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant first argues “Barrus teaches away from bounding the value and label together” because “Barrus would have to undergo substantial redesign to contain both the value and the label within the same bounding box.” (Remarks 13-15). The Examiner disagrees.

In response to Applicant's argument that Barrus would require substantial redesign, it is noted that the features upon which applicant relies (i.e., “contain[ing] both the value and the label within the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instead, the claims merely require the data be “associated.” As such, no substantial redesign is necessary. Therefore, Applicant’s argument is unpersuasive. 

Applicant next argues “it would frustrate the purpose of Dattilo if Dattilo was combined with art teaching determining bounding boxes containing a value and a label” because “the user would also have to rewrite the pre-printed label.” (Remarks 15-16). The Examiner disagrees.

The standard for frustration of purpose is whether “a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose.” See MPEP § 2143.01(V) (emphasis added). In the present instance, Dattilo is the modifying reference and not the modified reference. Therefore, Applicant’s argument is unpersuasive.

Finally, Applicant argues “the end result of combining Dattilo with art teaching the instant claims[] would be a form with each region whited out” and “the user would then have to manually delete the bounding boxes such that only the region the user wanted whited out would remain.” The Examiner disagrees.

“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference … [r]ather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” See In re Keller, 642 F.2d 413, 425 (CCPA 1981). Additionally, each reference cited by the Examiner must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole. See In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). (Emphasis added). “A person of ordinary skill is also a person of ordinary creativity, not an automaton.” See KSR Int'l Co v. Teleflex Inc., 550 US 398, 418, 82 USPQ2d 1385 (U.S. 2007).
Here, Applicant appears to assume the contrary. Instead, a person of ordinary skill in the art would be capable of modifying Barrus to include only the first control to accept a value of Dattilo. Therefore, Applicant’s argument is unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Wang et al., US Publication 2016/0026899, System and method for assigning metadata to bounding boxes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176